Citation Nr: 1025457	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-10 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an effective date earlier than October 6, 2006 
for the grant of service connection for degenerative disc 
disease, status post laminectomy. 

2.  Whether there is clear and unmistakable error in the February 
2005 decision that denied entitlement to service connection for 
herniated disc at L5-S1.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to September 
1989.  

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a May 2008 rating decision 
of the VA Regional Office (RO) in Buffalo, New York that granted 
service connection for degenerative disc disease, status post 
laminectomy, effective from October 5, 2006.  The Veteran appeals 
for an earlier effective date of the award.

The Veteran was afforded a personal hearing in May 2010 before 
the undersigned Veterans Law Judge sitting at Buffalo, New York.  
The transcript of the hearing is of record.

Following review of the record, the issue of whether there is 
clear and unmistakable error in the February 2005 decision that 
denied entitlement to service connection for herniated disc at 
L5-S1 will be addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  In February 2005, the RO denied service connection for 
herniated disc at L5-S1.  The Veteran was properly notified of 
the decision and his appellate rights in February 2005 and did 
not file an appeal to that determination.

2.  The Veteran's application to reopen the claim of entitlement 
to service connection for disc disease was received by the RO on 
October 6, 2006.

3.  By rating decision in May 2008, the RO granted service 
connection for degenerative disc disease, status post 
laminectomy, rated 20 percent rating, effective from October 6, 
2006.

4.  Prior to October 6, 2006, there was no unadjudicated claim, 
informal claim or intent to file a claim for service connection 
for a back disorder.

5.  Subsequent to the February 2005 rating decision, new and 
material evidence was not received within one year of notice of 
the rating decision.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied service 
connection for herniated disc disease at L4-S1 is final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009).

2.  The criteria for an effective date prior to October 6, 2006 
for entitlement to service connection for degenerative disc 
disease, status post laminectomy, have not been met. 38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to an effective date 
earlier than October 6, 2006 for the grant of service connection 
for degenerative disc disease.  He presented testimony on 
personal hearing in May 2010 to the effect that the effective 
date of service connection should go back to the date entitlement 
arose or at least back to the date he filed his original claim 
for compensation in 2004. 



Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted, the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 
2009).  Therefore, no further notice is needed under the VCAA.

VA has a duty to assist the Veteran in the development of the 
claim.  To that end, VA must make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The evidence associated with the record includes the 
Veteran's statements in support of his claim as well as testimony 
provided on personal hearing in May 2010.  The Board has 
carefully considered such statements and concludes that no 
evidence has been identified which is not already of record.  
Additionally, the Board has reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any pertinent outstanding 
evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claim is ready to be 
considered on the merits.

Law and Regulations

When a decision of the RO becomes final, it is binding and not 
subject to revision on the same factual basis. See 38 U.S.C.A. 
§§ 7104, 7105(c) (West 2002 & Supp 2009); 38 C.F.R. §§ 20.1100, 
20.1103 (2009).  A finally disallowed claim may be reopened when 
new and material evidence is presented or secured with respect to 
that claim. 38 U.S.C.A. § 5108. (West 2002 & Supp 2009);

Section 5110(a) of Title 38, U. S. Code, governs the assignment 
of an effective date for an award of benefits.  The effective 
date of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase of 
compensation, dependency and indemnity compensation, or pension, 
shall be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application therefor. 38 
U.S.C. § 5110(a) (West 2002 & Supp. 2009).  The implementing 
regulation similarly states that the effective date shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later, unless the claim is received within one year 
after separation from service. See 38 U.S.C. § 5110(a); Flash v. 
Brown, 8 Vet.App. 332, 340 (1995) ("When a claim to reopen is 
successful and the benefit sought is awarded upon readjudication, 
the effective date is the date of the date of the claim to 
reopen."); 38 C.F.R. § 3.400(r) (2009); Bonhomme v. Nicholson 21 
Vet. App. 40 (2007)



Factual Background and Legal Analysis

The RO initially denied the claim of entitlement to service 
connection for herniated disc at L5-S1 in February 2005.  The 
Veteran did not appeal this decision and it became final. See 38 
U.S.C.A. § 7104.  Following the RO's 2005 rating decision, no 
subsequent formal or informal claim, or intent to file a claim 
for service connection was received until October 6, 2006 when 
the Veteran sought to reopen his claim of entitlement to service 
connection for a back disorder.  We also note that new and 
material evidence was not received within one year of the 
February 2005 notification of the decision.  By rating decision 
in May 2008, the RO granted service connection for degenerative 
disc disease, status post laminectomy, effective from October 6, 
2006.  

In this case, the RO's 2008 grant of service connection for 
degenerative disc disease, status post laminectomy, is based on 
the date of receipt of the Veteran's application to reopen the 
claim.  The law dictates that the effective date of an award 
based on a claim to reopen after final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application thereof. 38 
U.S.C.A. § 5110(a).  The Veteran's application to reopen the 
claim was received on October 6, 2006.  Upon reopening the claim 
and granting service connection, the RO assigned October 6, 2006 
as the effective date.  The Board points out that although the 
Veteran argues that the service connection should have been 
granted from the date entitlement arose or receipt of the 
original claim for service connection in 2004, the reopened claim 
from which service connection was granted was received on October 
6, 2006.  This is the latter event giving rise to the grant of 
service connection.  As such, this comports with the mandate of 
the prevailing law and regulations that the effective date of the 
claim after final disallowance shall be no earlier than the date 
of receipt of the reopened claim. 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(q) (2), (r) (2009).

Regardless of whether "effective date" refers to the date that 
disability payments are set to commence or the actual date of 
disability, 38 U.S.C.A. § 5110(a) makes clear that a Veteran 
cannot receive service-connected disability payments "earlier 
than the date of receipt of application therefor."  Therefore, 
absent a showing of clear and unmistakable error, the Veteran 
cannot receive disability payments for a time earlier than the 
application date of his claim to reopen, even with new evidence 
supporting an earlier disability date.  To hold otherwise would 
nullify the rule of finality as discussed in Cook v. Principi, 
318 F.3d 1334, 1337-42.  In that opinion, the Court explained 
that the "purpose of the rule of finality is to preclude 
repetitive and belated readjudications of veterans' benefits 
claims." Id. At 1339.

To the extent that the Veteran filed a timely appeal to the May 
2008 rating decision, the Board is presented with a request to 
review the effective date assigned (i.e. whether the RO selected 
the correct date of the claim or whether the claim predated the 
one assigned).  If the Veteran is seeking to revisit the RO's 
2005 decision, this represents a free-standing claim.  To allow 
the Veteran to do so in this decision absent a finding of clear 
and unmistakable error would eviscerate finality of the prior 
decision. See 38 U.S.C.A. § 5108 (West 2002); Rudd v. Nicholson, 
20 Vet. App. 296 (2006).  This will be addressed in the REMAND 
that follows.  Therefore, since this is a claim reopened after 
final adjudication, the law provides that the effective date 
shall not be earlier than the date of receipt of the application 
therefor which is October 6, 2006.

The Board also notes that following the February 2005 rating 
decision, new and material evidence was not received within one 
year of notification of that determination.  Although VA records 
dated in 2003 were eventually associated with the claims file, 
such records were presented in 2009 and were thus not received 
within one year of the 2005 decision.  Furthermore, such records 
were essentially duplicates of the documents already on file in 
2005.  

In light of the foregoing, the Board finds that the Veteran has 
been awarded the earliest effective date provided by law and 
decisions of the Courts under the circumstances.  As the 
applicable law and regulatory provisions are clear on the issue 
at hand, the Board concludes that the Veteran's claim for an 
earlier effective date for the grant of service connection for 
degenerative joint disease, status post laminectomy, must be 
dismissed. See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The preponderance of the evidence is against the claim and there 
is no doubt to be resolved. 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An effective date prior to October 6, 2006 for the grant of 
service connection for degenerative disc disease, status post 
laminectomy, is dismissed.


REMAND

Alternatively, the Veteran asserts that there is clear and 
unmistakable error in the February 2005 RO decision that denied 
service connection for a low back disorder.  

If a decision by the RO goes unappealed, it is final. 38 U.S.C.A. 
§ 7105 (West 2002).  A final and binding RO decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities, or on the basis of clear and 
unmistakable error as provided in 38 C.F.R. § 3.105 (2009).

The Board observes that in a rating determination dated in August 
2009, the RO found that no revision was warranted in the February 
1, 2005 decision that denied service connection for herniated 
disc at L4-S1.  Subsequently received at the personal hearing in 
May 2009 was a statement from the Veteran which may be construed 
as a notice of disagreement with the RO's August 2009 
determination denying clear and unmistakable error in the 
February 2005 decision.  Because a timely notice of disagreement 
with the August 2009 rating decision has been submitted, a remand 
is required for the RO to issue a statement of the case. See 38 
C.F.R. § 19.31 (2008); Manlincon v. West, 12 Vet. App. 238, 240- 
41 (1999).

Accordingly, the case is REMANDED for the following action:

The RO must issue a statement of the case 
on the issue of whether there is clear and 
unmistakable error in the February 2005 
decision that denied entitlement to 
service connection for herniated disc at 
L5-S1.  If, and only if the Veteran 
perfects an appeal in this regard should 
the matter be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


